     Case 4:21-cv-00043 Document 1 Filed on 01/06/21 in TXSD Page 1 of 5




                   UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION

LEIGHANN TILLMAN,                            )
                                             ) Civil Action
            Plaintiff,                       )
v.                                           ) No. 4:21-cv-43
                                             )
RADIUS GLOBAL SOLUTIONS LLC,                 )
                                             )
            Defendant.                       )




                    COMPLAINT AND JURY DEMAND


                          I.    INTRODUCTION

1.   This is a civil action for actual and statutory damages, costs, and

     attorney’s fees brought by Plaintiff LEIGHANN TILLMAN (hereinafter

     referred to as “Plaintiff”), a consumer, against Defendant RADIUS

     GLOBAL SOLUTIONS LLC (hereinafter referred to as “Defendant”) for

     violations of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C

     § 1692, et seq., which prohibits debt collectors, such as Defendant, from

     engaging in abusive, deceptive, and unfair practices against consumers.

                    II.   JURISDICTION AND VENUE

2.   This is an action to enforce liability created under the FDCPA.


                                     1
      Case 4:21-cv-00043 Document 1 Filed on 01/06/21 in TXSD Page 2 of 5




3.    Jurisdiction is proper under 15 U.S.C § 1692k(d) and 28 U.S.C 1331.

4.    Defendants transact business in Houston, Harris County, Texas.

5.    Defendant has sufficient contacts in this judicial district that make it

      subject to the personal jurisdiction of this Court.

6.    Defendant is limited liability company led by MICHAEL BARRIST.

7.    Defendant’s Houston, Harris County, Texas business location or address

      is 2401 Fountain View Drive, Suite 306, Houston, Texas 77057.

8.    Defendant’s Texas Taxpayer Number is 32029642387.

9.    Defendant’s Effective Texas Secretary of State Registration Date is

      06/02/2009.

10.   Defendant’s Texas Secretary of State File Number 0801130359.

11.   Venue is proper in this judicial district under 28 U.S.C. 1391(b)(1).

                                III.   PARTIES

12.   Plaintiff is a natural person allegedly obligated to pay a debt.

13.   Plaintiff is a “consumer” as defined under 15 U.S.C. §1692a(3).

14.   Defendant uses instrumentalities of interstate commerce or the mails in

      their business with the principal purpose of the collection of debts.

15.   Defendant regularly collects or attempts to collect, directly or indirectly,

      debt owed or due or asserted to be owed or due another.

16.   Defendant is a “debt collector” as defined under 15 U.S.C. § 1692a(6).

                                        2
      Case 4:21-cv-00043 Document 1 Filed on 01/06/21 in TXSD Page 3 of 5




                     IV.   FACTS OF THE COMPLAINT

17.   On or about July 7, 2020, Plaintiff reviewed her consumer report on

      Credit Karma®, which is a registered trademark of Credit Karma, LLC.

18.   Credit Karma® offers consumers free credit scores, reports, and insights.

19.   Plaintiff observed a trade line from Defendant on her consumer report.

20.   Defendant furnished consumer reporting agencies (“CRAs”) a tradeline

      of $102 allegedly owed to Laboratory Corporation of AM (“Alleged Debt”).

21.   Defendant furnished CRA’s the Alleged Debt imputing it to Plaintiff.

22.   Also on July 7, 2020, Plaintiff made a dispute of the Alleged Debt with

      Defendant via telephone.

23.   On October 6, 2020, Plaintiff rechecked her consumer reports via Credit

      Karma and saw that the Alleged Debt was not marked disputed by

      Defendant.

24.   Defendant with one or more consumer reporting agencies following

      notice of Plaintiff’s dispute of the Alleged Debt, but failed to

      communicate to consumer reporting agencies that the Alleged Debt was

      disputed by Plaintiff.

25.   Defendant’s conduct described above has damaged and continues to

      severely damage Plaintiff’s personal credit and reputation, and cause

      Plaintiff to suffer severe humiliation, emotional distress, and anguish.

                                       3
      Case 4:21-cv-00043 Document 1 Filed on 01/06/21 in TXSD Page 4 of 5




            V.     COUNT I – VIOLATION OF 15 U.S.C. §1692e(8)

26.   Plaintiff realleges and reincorporates the allegations in paragraphs 1-25.

27.   Defendant’s alleged conduct described herein violated the FDCPA.

28.   Defendant’s FDCPA violations include, but are not limited to, violation

      of 15 U.S.C § 1692e(8) by failing to communicate to CRAs that Alleged

      Debt was disputed by Plaintiff when Defendant communicated with

      CRAs concerning Plaintiff following Defendant receiving actual notice of

      Plaintiff’s dispute of the Alleged Debt.

29.   As a result of Defendant’s violation(s) of the FDCPA, Defendant is liable

      to the Plaintiff under 15 U.S.C. § 1692k(a) for actual damages, statutory

      damages, costs of this action, and attorney’s fees.

             VI.    JURY DEMAND AND PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully demands a jury trial and that

judgment be entered in favor of Plaintiff and against the Defendant for:

         a. Actual damages pursuant to 15 U.S.C 1692k(a)(1);

         b. Statutory damages of $1,000 pursuant to 15 U.S.C 1692k(a)(2);

         c. Costs of this action pursuant to 15 U.S.C 1692k(a)(3);

         d. Attorney’s fees pursuant to 15 U.S.C 1692k(a)(3); and

         e. For such other and further relief as this Honorable Court may

            deem just and proper.

                                       4
    Case 4:21-cv-00043 Document 1 Filed on 01/06/21 in TXSD Page 5 of 5




                                        Respectfully submitted,


Date: January 6, 2020                   ______________________________
                                        Brian L. Ponder, Esq.
                                        Attorney-in-Charge
                                        New York Bar #: 5102751
                                        Southern District of Texas Bar #:
                                        2489894
                                        BRIAN PONDER LLP
                                        200 Park Avenue, Suite 1700
                                        New York, New York 10166
                                        Telephone: (646) 450-9461
                                        Facsimile: (646) 607-9238
                                        Email: brian@brianponder.com
                                        ATTORNEY FOR PLAINTIFF




                                    5
